Citation Nr: 1317631	
Decision Date: 05/30/13    Archive Date: 06/06/13

DOCKET NO.  12-25 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan



THE ISSUE

Entitlement to service connection for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

L. Zobrist, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from September 1967 to June 1969.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Detroit, Michigan, Department of Veterans Affairs (VA) Regional Office (RO).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant if further action on his part is required.


REMAND

The Veteran contends his bilateral hearing loss disability resulted from exposure to noise trauma in service.  Given his occupational specialty in service (light vehicle operator) it is likely that he was exposed to loud noises therein.  He also describes a specific instance of acoustic trauma in 1968 when a machine gun was fired next to his left ear (causing a temporary hearing loss). 

The Veteran's hearing was normal on service entrance and separation audiometry; there are no complaints of hearing loss documented in his service treatment records.

On March 2011 VA examination, the Veteran was found to have tinnitus and a bilateral sensorineural hearing loss.  The examiner noted the normal audiometry in service and concluded that "it is less than likely as not that the Veteran's hearing loss is the result of military noise exposure".  The examiner noted that the Veteran reported the onset of tinnitus occurred in service; noted that studies showed that in more than 90 percent of cases patients with tinnitus had hearing loss; noted that tinnitus has been associated with noise trauma; and opined that the Veteran's tinnitus is related to his service.  Based on the audiologist's opinion, the RO granted service connection for tinnitus, and denied service connection for hearing loss.  

The absence of evidence of hearing loss in service is not fatal to a claim of service connection for that disability.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992). Evidence of a current hearing loss disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993); see also 38 C.F.R. § 3.303(d) (Service connection may be granted for disability initially diagnosed postservice upon a showing of a medical nexus between that disability and injury or disease in service.)  

The March 2011 VA audiologist's opinion does not adequately explain why the Veteran's hearing loss is unrelated to noise trauma in service, particularly in light of the citation to statistics which suggest that generally tinnitus and hearing loss share a common etiology.  Consequently, the opinion is inadequate, and development to secure an adequate opinion is necessary.   See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure the examination or opinion is adequate). 

The case is REMANDED for the following action:

1. The RO should arrange for the Veteran's record to be forwarded to an audiologist for review and a supplemental opinion regarding the etiology of his bilateral hearing loss disability.  Based on review of the record (to include this remand), the consulting  audiologist should offer opinions that respond to the following:

(a) What is the most likely etiology for the Veteran's bilateral hearing loss disability?  Specifically, is it at least as likely as not (a 50% or better probability) that it is related to exposure to noise trauma in service?  If not, please identify the etiological factors considered more probable in this case.  

(b) Given the statistical studies cited, is there a sound medical basis for disassociating the etiology of the Veteran's tinnitus from that of his hearing loss?  Please include citation to any medical literature that supports the response to this question.  

The examiner must explain the rationale for all opinions, citing to supporting factual data as deemed appropriate. 

2. The RO should then review the record and readjudicate the claim.  If it remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

